Exhibit 10.31

 

TERM NOTE NO. 2

 

$6,000,000.00

 

Date:  December 5, 2003

 

FOR VALUE RECEIVED, the undersigned KMG-BERNUTH, INC., a Delaware corporation
(hereinafter referred to as “Borrower”), promises to pay to the order of
SOUTHTRUST BANK, an Alabama banking corporation (hereinafter, together with any
holder of this Note, the “Bank”), at its main office in the City of Birmingham,
Alabama, or at such other address as the Bank may from time to time designate in
writing, the principal sum of Six Million and No/100 Dollars ($6,000,000.00) or
so much as may be advanced hereunder, together with interest thereon and other
agreed charges as provided herein.

 

I.                                         DEFINITIONS:

 

As used in this Note, the term:

 


(A)                                  “BUSINESS DAY” SHALL MEAN A DAY OF THE
YEAR, OTHER THAN SATURDAY OR SUNDAY, ON WHICH DEALINGS IN UNITED STATES DOLLARS
ARE CARRIED ON IN THE LONDON INTERBANK MARKET AND BANKS ARE OPEN FOR BUSINESS IN
LONDON AND BANKS (INCLUDING SOUTHTRUST BANK) IN BIRMINGHAM, ALABAMA, AND NEW
YORK, NEW YORK ARE NOT REQUIRED OR AUTHORIZED TO CLOSE.


 


(B)                                 “DEFAULT RATE” SHALL MEAN A VARIABLE PER
ANNUM RATE OF INTEREST EQUAL TO THE LESSER OF (I) TWO PERCENT (2%) IN EXCESS OF
THE INTEREST RATE OTHERWISE APPLICABLE HEREUNDER, OR (II) THE MAXIMUM RATE
ALLOWED BY APPLICABLE LAW.


 


(C)                                  “EVENT OF DEFAULT” SHALL HAVE THE MEANING
ATTRIBUTED TO SAID TERM IN SECTION VIII OF THIS NOTE.


 


(D)                                 “GUARANTOR” SHALL MEAN KMG CHEMICALS, INC.,
A TEXAS CORPORATION.


 


(E)                                  “GUARANTY” SHALL MEAN THE “TERM LOAN NO. 2
GUARANTY” AS DEFINED IN THE LOAN AGREEMENT.


 


(F)                                    “INTEREST RATE” SHALL MEAN THE ACTUAL
INTEREST RATE AT WHICH THE OUTSTANDING PRINCIPAL AMOUNT BEARS INTEREST FROM TIME
TO TIME DURING THE TERM OF THIS NOTE.


 


(G)                                 “LIBOR RATE” SHALL MEAN THE APPLICABLE
30-DAY LIBOR RATE, 60-DAY LIBOR RATE, OR 90-DAY LIBOR RATE FROM TIME TO TIME IN
EFFECT.


 


(H)                                 “LIBOR RATE COMMENCEMENT DATE” SHALL MEAN,
WITH RESPECT TO THE INITIAL LIBOR RATE INTEREST PERIOD, THE DATE OF THIS NOTE,
AND, WITH RESPECT TO EACH OTHER LIBOR RATE INTEREST PERIOD, THE PAYMENT DUE DATE
ON WHICH ANY RESPECTIVE LIBOR RATE INTEREST PERIOD SHALL COMMENCE.


 


(I)                                     “LIBOR RATE ELECTION NOTICE” SHALL MEAN
A WRITTEN (OR ORAL IF APPROVED BY BANK, IN ITS SOLE DISCRETION) NOTICE GIVEN TO
BANK BY BORROWER, NO LATER THAN TWO (2) BUSINESS DAYS PRIOR TO THE

 

--------------------------------------------------------------------------------



 

commencement of any applicable LIBOR Rate Interest Period, providing for
Borrower’s exercise of a LIBOR Rate Election Option and specifying the
applicable 30-Day LIBOR Rate, 60-Day LIBOR Rate, or 90-Day LIBOR Rate being
elected by Borrower and the LIBOR Rate Commencement Date of the corresponding
LIBOR Rate Interest Period during which such 30-Day LIBOR Rate, 60-Day LIBOR
Rate, or 90-Day LIBOR Rate so elected shall be charged.


 


(J)                                     “LIBOR RATE ELECTION OPTION” SHALL MEAN
ANY OPTION OF THE BORROWER AS HEREINAFTER SET FORTH IN PARAGRAPH (A) OF
SECTION III OF THIS NOTE TO ELECT FOR THE OUTSTANDING PRINCIPAL BALANCE TO BEAR
INTEREST AT THE 30-DAY LIBOR RATE, 60-DAY LIBOR RATE, OR 90-DAY LIBOR RATE
ELECTED BY BORROWER IN THE APPLICABLE LIBOR RATE ELECTION NOTICE DURING THE
APPLICABLE LIBOR RATE INTEREST PERIOD WHICH CORRESPONDS WITH SUCH LIBOR RATE SO
ELECTED.


 


(K)                                  “LIBOR RATE INTEREST PERIOD” SHALL MEAN ANY
APPLICABLE 30-DAY LIBOR RATE INTEREST PERIOD, 60-DAY LIBOR RATE INTEREST PERIOD,
OR 90-DAY LIBOR RATE INTEREST PERIOD.


 


(L)                                     “LOAN” SHALL MEAN THE LOAN FROM BANK TO
BORROWER EVIDENCED BY THIS NOTE IN A PRINCIPAL AMOUNT NOT TO EXCEED
$6,000,000.00.


 


(M)                               “LOAN AGREEMENT” SHALL MEAN THAT CERTAIN TERM
LOAN AGREEMENT BETWEEN BORROWER AND BANK DATED AS OF JUNE 26, 1998, TOGETHER
WITH ANY AND ALL EXTENSIONS, REVISIONS, MODIFICATIONS OR AMENDMENTS AT ANY TIME
MADE THERETO.


 


(N)                                 “LOAN DOCUMENTS” SHALL MEAN THE LOAN
AGREEMENT, THIS NOTE, EACH SECURITY AGREEMENT, THE GUARANTY, EACH OF THE OTHER
“LOAN DOCUMENTS” AS DEFINED IN THE LOAN AGREEMENT, AND ANY OTHER AGREEMENTS,
INSTRUMENTS OR DOCUMENTS, NOW OR HEREAFTER EVIDENCING, SECURING OR OTHERWISE
RELATING TO THE LOAN, TOGETHER WITH ANY AND ALL EXTENSIONS, REVISIONS,
MODIFICATIONS OR AMENDMENTS HERETOFORE, SIMULTANEOUSLY HEREWITH OR HEREAFTER
MADE TO ANY OF THE FOREGOING.


 


(O)                                 “MARGIN” SHALL MEAN, AS OF EACH MARGIN
DETERMINATION DATE, THE APPLICABLE PERCENTAGE AS DETERMINED BASED ON THE PRICING
MATRIX TO BE IN EFFECT DURING THE MARGIN PERIOD COMMENCING AS OF SUCH MARGIN
DETERMINATION DATE.


 


(P)                                 “MARGIN DETERMINATION DATE” SHALL MEAN (I)
IN THE CASE OF THE INITIAL MARGIN DETERMINATION DATE, THE DATE OF THIS NOTE,
(II) IN THE CASE OF THE SECOND MARGIN DETERMINATION DATE, THE FIRST (1ST) DAY OF
OCTOBER, 2004, AND (III) IN THE CASE OF EACH SUBSEQUENT MARGIN DETERMINATION
DATE, THE FIRST (1ST) DAY OF EACH MONTH OF JANUARY, APRIL, JULY AND
OCTOBER DURING THE TERM OF THIS NOTE.


 


(Q)                                 “MARGIN PERIOD” SHALL MEAN THE PERIOD
COMMENCING AS OF EACH MARGIN DETERMINATION DATE AND ENDING AS OF THE CALENDAR
DAY IMMEDIATELY PRECEDING THE NEXT FOLLOWING MARGIN DETERMINATION DATE.


 


(R)                                    “MATURITY DATE” SHALL MEAN DECEMBER 1,
2008.


 


(S)                                  “PAYMENT DUE DATE” SHALL MEAN THE FIRST
(1ST) DAY OF EACH CALENDAR MONTH DURING THE TERM OF THIS NOTE, COMMENCING
JANUARY 1, 2004, AND THE MATURITY DATE.


 


(T)                                    “PRICING MATRIX” SHALL MEAN THE PRICING
MATRIX ATTACHED HERETO AS EXHIBIT A.


 


(U)                                 “QUARTER” SHALL MEAN ANY CONSECUTIVE THREE
(3) CALENDAR MONTH PERIOD OF TIME ENDING THE LAST DAY OF ANY MONTH OF OCTOBER,
JANUARY, APRIL AND JULY.


 

2

--------------------------------------------------------------------------------


 


(V)                                 “REGULATION D” SHALL MEAN REGULATION D OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM FROM TIME TO TIME IN EFFECT
AND SHALL INCLUDE ANY SUCCESSOR OR OTHER REGULATION OR OFFICIAL INTERPRETATION
OF SAID BOARD OF GOVERNORS RELATING TO RESERVE REQUIREMENTS APPLICABLE TO MEMBER
BANKS OF THE FEDERAL RESERVE SYSTEM.


 


(W)                               “RESERVE REQUIREMENT” WITH RESPECT TO A LIBOR
RATE INTEREST PERIOD SHALL MEAN THE WEIGHTED AVERAGE DURING THE LIBOR RATE
INTEREST PERIOD OF THE MAXIMUM AGGREGATE RESERVE REQUIREMENT (INCLUDING ALL
BASIC, SUPPLEMENTAL, MARGINAL AND OTHER RESERVES AND TAKING INTO ACCOUNT ANY
TRANSITIONAL ADJUSTMENTS OR OTHER SCHEDULED CHANGES IN RESERVE REQUIREMENTS
DURING THE LIBOR RATE INTEREST PERIOD) WHICH IS IMPOSED UNDER REGULATION D.


 


(X)                                   “SECURITY AGREEMENT” SHALL HAVE THE
MEANING ATTRIBUTED TO SAID TERM IN THE LOAN AGREEMENT.


 


(Y)                                 “30-DAY LIBOR RATE”, AS APPLICABLE TO EACH
RESPECTIVE 30-DAY LIBOR RATE INTEREST PERIOD, SHALL MEAN A PER ANNUM RATE OF
INTEREST EQUAL TO THE SUM OF (I) THE QUOTIENT OBTAINED (STATED AS AN ANNUAL
PERCENTAGE RATE ROUNDED UPWARD TO THE NEXT HIGHER 1/100TH OF 1%) BY DIVIDING (A)
THE THIRTY (30) DAY LONDON INTERBANK OFFERED RATE (“LIBOR”), AS DETERMINED BY
BANK FROM TELERATE, AS PROVIDED BY THE DOW JONES TELERATE BRITISH BANKERS
ASSOCIATION (OR SUCH OTHER SOURCE AS BANK MAY SELECT IF SUCH SOURCE IS NOT
AVAILABLE OR IF SUCH A RATE INDEX IS NOT AVAILABLE FROM TELERATE), AS OF THE
LIBOR RATE COMMENCEMENT DATE OF THE APPLICABLE 30-DAY LIBOR RATE INTEREST
PERIOD, BY (B) 1.00 MINUS ANY RESERVE REQUIREMENT FOR THE 30-DAY LIBOR RATE
INTEREST PERIOD (EXPRESSED AS A DECIMAL), PLUS (II) THE APPLICABLE MARGIN IN
EFFECT FOR THE MARGIN PERIOD DURING WHICH SUCH 30-DAY LIBOR RATE INTEREST PERIOD
SHALL COMMENCE.


 


(Z)                                   “30-DAY LIBOR RATE INTEREST PERIOD” SHALL
MEAN, IN THE CASE OF BORROWER’S ELECTION OF A 30-DAY LIBOR RATE, A PERIOD
BEGINNING ON THE APPLICABLE LIBOR RATE COMMENCEMENT DATE ON WHICH THE APPLICABLE
30-DAY LIBOR RATE SHALL TAKE EFFECT AND ENDING ONE (1) CALENDAR MONTH
THEREAFTER.


 


(AA)                            “60-DAY LIBOR RATE”, AS APPLICABLE TO EACH
RESPECTIVE 60-DAY LIBOR RATE INTEREST PERIOD, SHALL MEAN A PER ANNUM RATE OF
INTEREST EQUAL TO THE SUM OF (I) THE QUOTIENT OBTAINED (STATED AS AN ANNUAL
PERCENTAGE RATE ROUNDED UPWARD TO THE NEXT HIGHER 1/100TH OF 1%) BY DIVIDING (A)
THE SIXTY (60) DAY LONDON INTERBANK OFFERED RATE (“LIBOR”), AS DETERMINED BY
BANK FROM TELERATE, AS PROVIDED BY THE DOW JONES TELERATE BRITISH BANKERS
ASSOCIATION (OR SUCH OTHER SOURCE AS BANK MAY SELECT IF SUCH SOURCE IS NOT
AVAILABLE OR IF SUCH A RATE INDEX IS NOT AVAILABLE FROM TELERATE), AS OF THE
LIBOR RATE COMMENCEMENT DATE OF THE APPLICABLE 60-DAY LIBOR RATE INTEREST
PERIOD, BY (B) 1.00 MINUS ANY RESERVE REQUIREMENT FOR THE 60-DAY LIBOR RATE
INTEREST PERIOD (EXPRESSED AS A DECIMAL), PLUS (II) THE APPLICABLE MARGIN IN
EFFECT FOR THE MARGIN PERIOD DURING WHICH SUCH 60-DAY LIBOR RATE INTEREST PERIOD
SHALL COMMENCE.


 


(BB)                          “60-DAY LIBOR RATE INTEREST PERIOD” SHALL MEAN, IN
THE CASE OF BORROWER’S ELECTION OF A 60-DAY LIBOR RATE, A PERIOD BEGINNING ON
THE APPLICABLE LIBOR RATE COMMENCEMENT DATE ON WHICH THE APPLICABLE 60-DAY LIBOR
RATE SHALL TAKE EFFECT AND ENDING TWO (2) CALENDAR MONTHS THEREAFTER.


 


(CC)                            “90-DAY LIBOR RATE”, AS APPLICABLE TO EACH
RESPECTIVE 90-DAY LIBOR RATE INTEREST PERIOD, SHALL MEAN A PER ANNUM RATE OF
INTEREST EQUAL TO THE SUM OF (I) THE QUOTIENT OBTAINED (STATED AS AN ANNUAL
PERCENTAGE RATE ROUNDED UPWARD TO THE NEXT HIGHER 1/100TH OF 1%) BY DIVIDING (A)
THE NINETY (90) DAY LONDON INTERBANK OFFERED RATE (“LIBOR”), AS DETERMINED BY
BANK FROM TELERATE, AS PROVIDED BY THE DOW JONES TELERATE BRITISH BANKERS
ASSOCIATION (OR SUCH OTHER SOURCE AS BANK MAY SELECT IF SUCH SOURCE IS NOT
AVAILABLE OR IF SUCH A RATE INDEX IS NOT AVAILABLE FROM TELERATE), AS OF THE
LIBOR RATE COMMENCEMENT DATE OF THE APPLICABLE 90-DAY LIBOR RATE INTEREST
PERIOD, BY (B) 1.00 MINUS ANY


 

3

--------------------------------------------------------------------------------


 

Reserve Requirement for the 90-Day LIBOR Rate Interest Period (expressed as a
decimal), plus (ii) the applicable Margin in effect for the Margin Period during
which such 90-Day LIBOR Rate Interest Period shall commence.


 


(DD)                          “90-DAY LIBOR RATE INTEREST PERIOD” SHALL MEAN, IN
THE CASE OF BORROWER’S ELECTION OF A 90-DAY LIBOR RATE, A PERIOD BEGINNING ON
THE APPLICABLE LIBOR RATE COMMENCEMENT DATE ON WHICH THE APPLICABLE 90-DAY LIBOR
RATE SHALL TAKE EFFECT AND ENDING THREE (3) CALENDAR MONTHS THEREAFTER.


 

Except as otherwise specifically defined in this Note, all capitalized words and
phrases used in this Note shall be as defined in the Loan Agreement unless the
context clearly requires to the contrary or except as may be otherwise
indicated.

 

II.                                     SECURITY; INCORPORATION BY REFERENCE OF
OTHER DOCUMENTS:

 

This Note is the “Term Note No. 2” referred to in, and entitled to the security
of, the Loan Agreement, and proceeds of which shall be advanced in accordance
with, the applicable provisions of the Loan Agreement relating to the “Term Loan
No. 2” (as defined in the Loan Agreement).  This Note is secured by each
Security Agreement and any other Loan Documents which provide security for the
Loan.  The Loan Agreement, each Security Agreement and each of such other Loan
Documents, and all terms and conditions thereof, are hereby incorporated herein
by this reference.  This Note is guaranteed by the Guaranty of the Guarantor.

 

III.                                 INTEREST ACCRUAL:

 


(A)                                  DURING THE ENTIRE TERM OF THIS NOTE (UNLESS
INTEREST SHALL BE ACCRUING AT THE DEFAULT RATE PURSUANT TO THE TERMS HEREOF),
THE OUTSTANDING PRINCIPAL AMOUNT SHALL BEAR INTEREST AT THE APPLICABLE LIBOR
RATE FROM TIME TO TIME IN EFFECT AS HEREINAFTER PROVIDED (AND EACH TIME THE
LIBOR RATE SHALL CHANGE, THE INTEREST RATE SHALL CHANGE CONTEMPORANEOUSLY WITH
SUCH CHANGE IN THE LIBOR RATE), WITH SUCH LIBOR RATE TO BE DETERMINED AND/OR
ELECTED BY BORROWER FOR EACH RESPECTIVE LIBOR RATE INTEREST PERIOD AS FOLLOWS:


 


(1)                                  CONCURRENTLY WITH THE EXECUTION OF THIS
NOTE AND FROM TIME TO TIME DURING THE TERM OF THIS NOTE, BORROWER SHALL DELIVER
TO BANK, FOR RECEIPT BY BANK AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE
COMMENCEMENT OF THE APPLICABLE 30-DAY LIBOR RATE INTEREST PERIOD, 60-DAY LIBOR
RATE INTEREST PERIOD, OR 90-DAY LIBOR RATE INTEREST PERIOD, A LIBOR RATE
ELECTION NOTICE PROVIDING FOR BORROWER’S ELECTION (A “LIBOR RATE ELECTION
OPTION”) FOR THE OUTSTANDING PRINCIPAL BALANCE TO BEAR INTEREST AT EITHER THE
30-DAY LIBOR RATE, THE 60-DAY LIBOR RATE, OR THE 90-DAY LIBOR RATE, AND
SPECIFYING THE LIBOR RATE COMMENCEMENT DATE OF THE CORRESPONDING LIBOR RATE
INTEREST PERIOD DURING WHICH SUCH LIBOR RATE SHALL BE CHARGED; PROVIDED,
HOWEVER, THAT:


 

(A)                              IN THE EVENT THAT BORROWER DOES NOT TIMELY AND
PROPERLY DELIVER TO BANK A LIBOR RATE ELECTION NOTICE ELECTING THE APPLICABLE
LIBOR RATE TO BE IN EFFECT AS OF THE DATE OF THIS NOTE, THEN THE BORROWER SHALL
BE DEEMED TO HAVE ELECTED THE 30-DAY LIBOR RATE FOR THE 30-DAY LIBOR RATE
INTEREST PERIOD COMMENCING ON THE DATE OF THIS NOTE;

 

(B)                                IN THE EVENT THAT, AS OF THE EXPIRATION OF
ANY APPLICABLE LIBOR RATE INTEREST PERIOD, THE BORROWER SHALL NOT HAVE TIMELY
AND PROPERLY DELIVERED TO BANK A LIBOR RATE ELECTION NOTICE ELECTING THE
APPLICABLE LIBOR RATE TO BE IN EFFECT FOR THE PERIOD FOLLOWING SUCH EXPIRATION,
THEN THE BORROWER SHALL BE DEEMED TO HAVE EXERCISED A LIBOR RATE ELECTION OPTION
MAKING THE SAME ELECTION OF THE 30-DAY LIBOR RATE, 60-DAY LIBOR RATE, OR 90-DAY
LIBOR RATE, AS APPLICABLE, WHICH WAS ELECTED, OR DEEMED TO HAVE BEEN ELECTED,
FOR THE THEN EXPIRING LIBOR RATE INTEREST

 

4

--------------------------------------------------------------------------------


 

Period, with such new election to be effective commencing immediately upon the
expiration of the expiring LIBOR Rate Interest Period and for the LIBOR Rate
Interest Period which corresponds with such LIBOR Rate so deemed to have been
elected and for each subsequent LIBOR Rate Interest Period for which no new
LIBOR Rate Election Notice is timely and properly given by Borrower to Bank
electing a different LIBOR Rate;

 

(C)                                NO CONVERSION OF THE INTEREST RATE TO ANY
30-DAY LIBOR RATE, 60-DAY LIBOR RATE, OR 90-DAY LIBOR RATE ELECTED IN ANY LIBOR
RATE ELECTION NOTICE GIVEN BY BORROWER TO BANK SHALL BE EFFECTIVE UNTIL THE
EXPIRATION OF THE THEN CURRENT LIBOR RATE INTEREST PERIOD;

 

(D)                               EXCEPT IN THE CASE OF THE LIBOR RATE INTEREST
PERIOD COMMENCING AS OF THE DATE OF THIS NOTE, IN NO EVENT MAY ANY LIBOR RATE
INTEREST PERIOD COMMENCE ON ANY DATE OTHER THAN A PAYMENT DUE DATE;

 

(E)                                 IN NO EVENT MAY ANY 60-DAY LIBOR RATE OR
90-DAY LIBOR RATE BE ELECTED BY BORROWER AT ANY TIME WHEN THE CORRESPONDING
LIBOR RATE INTEREST PERIOD WOULD EXTEND BEYOND ANY APPLICABLE MARGIN
DETERMINATION DATE OR THE MATURITY DATE OF THIS NOTE; AND

 

(F)                                 IF ANY LIBOR RATE ELECTION NOTICE IS NOT
TIMELY RECEIVED OR IS OTHERWISE NOT PROPERLY MADE, SUCH LIBOR RATE ELECTION
NOTICE, AT BANK’S ELECTION, SHALL NOT BE EFFECTIVE.

 


(2)                                  NOTWITHSTANDING THE FACT THAT THE INTEREST
RATE PURSUANT TO THIS NOTE SHALL BE CALCULATED BASED UPON BANK’S COST OF FUNDS
IN THE EURODOLLAR MARKET, BORROWER AGREES THAT BANK SHALL NOT BE REQUIRED
ACTUALLY TO OBTAIN FUNDS FROM SUCH SOURCE AT ANY TIME.


 


(B)                                 ALL INTEREST PAYABLE HEREUNDER SHALL BE
CALCULATED ON THE BASIS OF A 360-DAY YEAR BY MULTIPLYING THE OUTSTANDING
PRINCIPAL AMOUNT BY THE APPLICABLE PER ANNUM RATE, MULTIPLYING THE PRODUCT
THEREOF BY THE ACTUAL NUMBER OF DAYS ELAPSED, AND DIVIDING THE PRODUCT SO
OBTAINED BY 360.


 


(C)                                  DURING THE TERM OF THIS NOTE, BORROWER AND
BANK MAY FROM TIME TO TIME ENTER INTO AN INTEREST RATE SWAP AGREEMENT,
INTERNATIONAL SWAP DEALERS ASSOCIATION, INC. (ISDA) MASTER AGREEMENT OR OTHER
SIMILAR AGREEMENT OR ARRANGEMENT TO HEDGE THE RISK OF VARIABLE INTEREST RATE
VOLATILITY OR FLUCTUATIONS OF INTEREST RATES (ANY SUCH AGREEMENT OR ARRANGEMENT
AS IT MAY HEREAFTER BE RENEWED, EXTENDED, SUPPLEMENTED, INCREASED OR MODIFIED
AND IN EFFECT FROM TIME TO TIME BEING HEREIN REFERRED TO AS AN “INTEREST RATE
PROTECTION AGREEMENT”).  ALL FEES, PENALTIES AND OTHER AMOUNTS DUE FROM BORROWER
TO BANK UNDER ANY SUCH INTEREST RATE PROTECTION AGREEMENT SHALL, FOR ALL
PURPOSES OF THIS NOTE, BE CONSIDERED AS OBLIGATIONS OF THE BORROWER TO THE BANK
UNDER THIS NOTE, AND, NOTWITHSTANDING ANYTHING CONTAINED HEREIN OR IN ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, ALL SUCH FEES, PENALTIES AND OTHER AMOUNTS
DUE FROM BORROWER TO BANK UNDER ANY SUCH INTEREST RATE PROTECTION AGREEMENT
SHALL FURTHER BE CONSIDERED TO BE PART OF THE INDEBTEDNESS OWING BY THE BORROWER
TO BANK HEREUNDER AND UNDER EACH OF THE OTHER LOAN DOCUMENTS AND THE REPAYMENT
OF WHICH SHALL BE SECURED BY EACH OF THE LOAN DOCUMENTS WHICH SECURE THE LOAN.

 

IV.                                PAYMENTS:

 


(A)                                  ON THE FIRST (1ST) PAYMENT DUE DATE
FOLLOWING THE DATE OF THIS NOTE AND ON EACH SUCCESSIVE PAYMENT DUE DATE
THEREAFTER UNTIL THE ENTIRE INDEBTEDNESS EVIDENCED BY THIS NOTE IS PAID IN FULL,
BORROWER SHALL PAY TO BANK ALL ACCRUED AND UNPAID INTEREST ON THE OUTSTANDING
PRINCIPAL BALANCE.


 


(B)                                 IN ADDITION TO THE MONTHLY INTEREST PAYMENTS
DUE UNDER PARAGRAPH (A) ABOVE, ON THE FIRST (1ST) PAYMENT DUE DATE FOLLOWING THE
DATE OF THIS NOTE AND ON EACH SUCCESSIVE PAYMENT DUE DATE


 

5

--------------------------------------------------------------------------------


 

thereafter until the entire indebtedness evidenced by this Note is paid in full,
Borrower shall also pay to Bank monthly installments of principal as follows:


 


(1)                                  ON THE FIRST (1ST) PAYMENT DUE DATE
FOLLOWING THE DATE OF THIS NOTE (VIZ., ON JANUARY 1, 2004) AND ON EACH OF THE
NEXT ELEVEN (11) PAYMENT DUE DATES THEREAFTER (VIZ., UNTIL AND THROUGH
DECEMBER 1, 2004), BORROWER SHALL PAY TO BANK MONTHLY INSTALLMENTS OF PRINCIPAL
OF $59,000.00 EACH.


 


(2)                                  ON THE THIRTEENTH (13TH) PAYMENT DUE DATE
FOLLOWING THE DATE OF THIS NOTE (VIZ., ON JANUARY 1, 2005) AND ON EACH OF THE
NEXT ELEVEN (11) PAYMENT DUE DATES THEREAFTER (VIZ., UNTIL AND THROUGH
DECEMBER 1, 2005), BORROWER SHALL PAY TO BANK MONTHLY INSTALLMENTS OF PRINCIPAL
OF $63,000.00 EACH.


 


(3)                                  ON THE TWENTY-FIFTH (25TH) PAYMENT DUE DATE
FOLLOWING THE DATE OF THIS NOTE (VIZ., ON JANUARY 1, 2006) AND ON EACH OF THE
NEXT ELEVEN (11) PAYMENT DUE DATES THEREAFTER (VIZ., UNTIL AND THROUGH
DECEMBER 1, 2006), BORROWER SHALL PAY TO BANK MONTHLY INSTALLMENTS OF PRINCIPAL
OF $67,000.00 EACH.


 


(4)                                  ON THE THIRTY-SEVENTH (37TH) PAYMENT DUE
DATE FOLLOWING THE DATE OF THIS NOTE (VIZ., ON JANUARY 1, 2007) AND ON EACH OF
THE NEXT ELEVEN (11) PAYMENT DUE DATES THEREAFTER (VIZ., UNTIL AND THROUGH
DECEMBER 1, 2007), BORROWER SHALL PAY TO BANK MONTHLY INSTALLMENTS OF PRINCIPAL
OF $71,000.00 EACH.


 


(5)                                  ON THE FORTY-NINTH (49TH) PAYMENT DUE DATE
FOLLOWING THE DATE OF THIS NOTE (VIZ., ON JANUARY 1, 2008) AND ON EACH OF THE
NEXT TEN (10) PAYMENT DUE DATES THEREAFTER (VIZ., UNTIL AND THROUGH NOVEMBER 1,
2008), BORROWER SHALL PAY TO BANK MONTHLY INSTALLMENTS OF PRINCIPAL OF
$75,000.00 EACH.


 


(C)                                  ON THE MATURITY DATE, THE BORROWER SHALL
PAY TO BANK THE THEN OUTSTANDING PRINCIPAL BALANCE, TOGETHER WITH ALL ACCRUED
AND UNPAID INTEREST THEREON.

 

V.                                    APPLICATION OF PAYMENTS:

 

All payments shall be applied first to the payment of any interest then due and
payable, then to any principal then due and payable, and then to any late
charges due from Borrower to Bank, and any balance shall be applied in further
reduction of principal.  The principal and interest shall be payable in lawful
money of the United States which shall be legal tender for public and private
debts at the time of payment.

 

VI.                                PREPAYMENTS:

 

During the entire term of this Note, Borrower shall have the right to prepay all
or any part of the principal sum represented by this Note or the interest
thereon at any time and from time to time without premium or penalty except as
may otherwise be provided in any Interest Rate Protection Agreement as may from
time to time be in effect; provided, however, that, notwithstanding the
foregoing, if any prepayment of principal, whether in whole or in part, is made
during the first twelve (12) months of the term of this Note, then such
prepayment shall accrue a note prepayment penalty, due concurrently with the
prepayment, of one percent (1%) of the principal amount so prepaid.  All
prepayments of principal will be applied to installments coming due hereunder in
their inverse order of maturity, and no prepayment shall delay any monthly
installment or other payment coming due.  Amounts prepaid may not be reborrowed.

 

6

--------------------------------------------------------------------------------


 

VII.                            LATE PAYMENTS:

 

Borrower will pay to Bank a late charge equal to five percent (5%) of any
payment not received by Bank within ten (10) days after the due date thereof. 
Collection or acceptance by Bank of such late charge shall not constitute a
waiver of any remedies of Bank provided herein.

 

VIII.                        EVENTS OF DEFAULT; INTEREST ON DEFAULT; COLLECTION
COSTS:

 


(A)                                  THE PRINCIPAL SUM EVIDENCED BY THIS NOTE,
TOGETHER WITH ACCRUED INTEREST, SHALL BECOME IMMEDIATELY DUE AND PAYABLE AT THE
OPTION OF THE BANK UPON THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING
EVENTS (EACH OF WHICH EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER): 
(I) ANY FAILURE TO PAY ANY INSTALLMENT OF PRINCIPAL OR INTEREST OR ANY OTHER
AMOUNT DUE HEREUNDER WITHIN TEN (10) DAYS OF THE DATE SAME COMES DUE; OR (II)
ANY “EVENT OF DEFAULT” UNDER THE TERMS OF THE LOAN AGREEMENT AND/OR ANY OF THE
OTHER LOAN DOCUMENTS WHICH IS NOT CURED WITHIN ANY APPLICABLE GRACE PERIOD SET
FORTH THEREIN.


 


(B)                                 UPON ANY EVENT OF DEFAULT, IN ADDITION TO
ANY LATE CHARGE WHICH MAY BE DUE AS PROVIDED FOR HEREINABOVE, BORROWER AGREES TO
PAY INTEREST TO BANK AT A RATE EQUAL TO THE DEFAULT RATE FROM TIME TO TIME
ACCRUING ON THE AGGREGATE INDEBTEDNESS REPRESENTED HEREBY, INCLUDING ACCRUED
INTEREST, UNTIL SUCH AGGREGATE INDEBTEDNESS IS PAID IN FULL.  BORROWER WILL ALSO
PAY TO BANK, IN ADDITION TO THE AMOUNT DUE, ALL COSTS OF COLLECTING, SECURING OR
ATTEMPTING TO COLLECT OR SECURE THIS NOTE, INCLUDING WITHOUT LIMITATION, COURT
COSTS AND ATTORNEYS’ FEES, INCLUDING ATTORNEYS’ FEES ON ANY APPEAL BY EITHER
BORROWER OR BANK.

 

IX.                                BORROWER’S WAIVERS:

 

With respect to the amounts due pursuant to this Note, Borrower waives the
following:

 


(A)                                  ALL RIGHTS OF EXEMPTION OF PROPERTY FROM
LEVY OR SALE UNDER EXECUTION OR OTHER PROCESS FOR THE COLLECTION OF DEBTS UNDER
THE CONSTITUTION OR LAWS OF THE UNITED STATES OR ANY STATE THEREOF;


 


(B)                                 DEMAND, PRESENTMENT, PROTEST, NOTICE OF
DISHONOR, NOTICE OF NONPAYMENT, SUIT AGAINST ANY PARTY, DILIGENCE IN COLLECTION,
AND ALL OTHER REQUIREMENTS NECESSARY TO ENFORCE THIS NOTE; AND


 


(C)                                  ANY RECEIPT FOR OR ACKNOWLEDGMENT OF ANY
COLLATERAL NOW OR HEREAFTER GIVEN OR DEPOSITED AS SECURITY FOR THE OBLIGATIONS
HEREUNDER.

 

X.                                    WAIVER OF JURY TRIAL:

 

BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM,
SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT OF OR IN ANY WAY
PERTAINING OR RELATING TO THIS NOTE, THE LOAN AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION WITH THIS NOTE, OR (B) IN ANY WAY CONNECTED WITH OR PERTAINING OR
RELATED TO OR INCIDENTAL TO ANY DEALING WITH RESPECT TO THIS NOTE, THE LOAN
AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR IN CONNECTION WITH
THE TRANSACTIONS RELATED THERETO OR CONTEMPLATED THEREBY OR THE EXERCISE OF ANY
RIGHTS AND REMEDIES THEREUNDER, IN ALL OF THE FOREGOING CASES WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  BORROWER AGREES THAT BANK MAY FILE A COPY OF THIS SECTION

 

7

--------------------------------------------------------------------------------


 

WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED
AGREEMENT OF BORROWER WITH BANK IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY
DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.  BORROWER HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, INCLUDING BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF SUCH
DISPUTE OR CONTROVERSY, SEEK TO ENFORCE THE PROVISIONS OF THIS SECTION, AND
BORROWER ACKNOWLEDGES THAT BANK HAS, IN PART, BEEN INDUCED TO MAKE THE EXTENSION
OF CREDIT EVIDENCED BY THIS NOTE IN RELIANCE ON THE PROVISIONS OF THIS SECTION.

 

XI.                                APPLICABLE LAW AND CONSENT TO JURISDICTION:

 

This Note is being held by the Bank in the State of Alabama, and the validity,
interpretation, enforcement and effect of this Note shall be governed by, and
construed according to the laws of, the State of Alabama.  By execution and
delivery of this Note, Borrower expressly and irrevocably assents and submits to
the personal jurisdiction of the state and federal courts presiding in and over
Jefferson County, Alabama, in any legal action or proceeding arising under, out
of, or in any manner relating to this Note or the extension of credit evidenced
hereby, and acknowledges that the negotiation, execution and delivery of this
Note constitute sufficient contacts with the State of Alabama for purposes of
independently conferring such jurisdiction.  The Borrower further agrees that
the exclusive venue of any such legal action or proceeding arising out of or in
any manner relating to this Note shall be in the state and/or federal courts
presiding in and over Jefferson County, Alabama, unless the Bank shall, at its
sole option, elect to bring or permit the maintenance of any such action in
another venue, and the Borrower hereby waives any and all rights under any state
or federal law to object to such venue on grounds of forum non conveniens or
otherwise.

 

XII.                            NOTICES:

 

All notices provided for herein shall be given personally, by mail, or by
Federal Express or other similar national overnight courier, and addressed to
the appropriate party at the following address, or such other single address as
the party who is to receive such notice may designate in writing:

 

to Borrower:

KMG-Bernuth, Inc.

 

10611 Harwin, Suite 402

 

Houston, Texas 77036

 

ATTENTION:  Chief Financial Officer

 

 

to Bank:

SouthTrust Bank

 

420 North 20th Street (35203)

 

P. O. Box 2554

 

Birmingham, Alabama  35290

 

ATTENTION:  Middle Market Banking

 

 

with copy to:

Timothy D. Davis, Esq.

 

Sirote & Permutt, P.C.

 

2311 Highland Avenue South (35205)

 

P. O. Box 55727

 

Birmingham, Alabama  35255-5727

 

8

--------------------------------------------------------------------------------


 

Notice by mail shall be by registered or certified mail.  All fees or expenses
of mail or overnight courier shall be paid by the sender.  Notice shall be
deemed received at the earlier of the time actually received or two (2) days
following the time deposited when sent by mail or overnight courier in the
manner aforesaid.  Actual receipt of notice shall not be required to effect
notice hereunder.

 

XIII.                        MISCELLANEOUS:

 


(A)                                  IN NO EVENT SHALL THE AMOUNT OF INTEREST
DUE OR PAYABLE HEREUNDER EXCEED THE MAXIMUM RATE OF INTEREST ALLOWED BY
APPLICABLE LAW, AND IN THE EVENT SUCH PAYMENT IS INADVERTENTLY PAID BY BORROWER
OR INADVERTENTLY RECEIVED BY BANK, THEN SUCH EXCESS SUM SHALL BE CREDITED AS A
PAYMENT OF PRINCIPAL, UNLESS BANK ELECTS TO HAVE SUCH EXCESS SUM REFUNDED TO
BORROWER FORTHWITH, WHICH REFUND BORROWER HEREBY AGREES TO ACCEPT.  IT IS THE
EXPRESS INTENT HEREOF THAT BORROWER NOT PAY AND BANK NOT RECEIVE, DIRECTLY OR
INDIRECTLY, INTEREST IN EXCESS OF THAT WHICH MAY BE LEGALLY PAID BY BORROWER
UNDER APPLICABLE LAW.


 


(B)                                 BANK SHALL NOT BY ANY ACT, DELAY, OMISSION,
OR OTHERWISE BE DEEMED TO HAVE WAIVED ANY OF ITS RIGHTS OR REMEDIES UNDER THE
LOAN DOCUMENTS, AND NO WAIVER OF ANY KIND SHALL BE VALID UNLESS IN WRITING AND
SIGNED BY BANK.


 


(C)                                  ALL RIGHTS AND REMEDIES OF BANK UNDER THE
TERMS OF THIS NOTE AND THE OTHER LOAN DOCUMENTS AND UNDER APPLICABLE STATUTES OR
RULES OF LAW SHALL BE CUMULATIVE, AND MAY BE EXERCISED SUCCESSIVELY OR
CONCURRENTLY.


 


(D)                                 BORROWER AGREES THAT THERE ARE NO DEFENSES,
EQUITIES OR SETOFFS WITH RESPECT TO THE OBLIGATIONS SET FORTH HEREIN.


 


(E)                                  THIS NOTE AND THE OBLIGATIONS OF BORROWER
HEREUNDER SHALL BE BINDING UPON AND ENFORCEABLE AGAINST BORROWER AND BORROWER’S
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF BANK AND ITS
SUCCESSORS AND ASSIGNS, INCLUDING ANY SUBSEQUENT HOLDER OF THIS NOTE.


 


(F)                                    ANY PROVISIONS OF THIS NOTE WHICH MAY BE
UNENFORCEABLE OR INVALID UNDER ANY APPLICABLE LAW SHALL BE INEFFECTIVE TO THE
EXTENT OF SUCH UNENFORCEABILITY OR INVALIDITY WITHOUT AFFECTING THE
ENFORCEABILITY OR VALIDITY OF ANY OTHER PROVISION HEREOF.


 


(G)                                 BANK MAY, AT ITS OPTION, RELEASE ANY
COLLATERAL GIVEN TO SECURE THE INDEBTEDNESS EVIDENCED HEREBY OR RELEASE THE
GUARANTOR FROM THE GUARANTY, AND NO SUCH RELEASE SHALL IMPAIR THE OBLIGATIONS TO
BANK OF BORROWER UNDER THIS NOTE AND THE OTHER LOAN DOCUMENTS NOT EXPRESSLY
RELEASED BY BANK.


 


(H)                                 SECTION HEADINGS ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL BE DISREGARDED IN THE INTERPRETATION OF
THIS NOTE.  THE PROVISIONS OF THIS NOTE SHALL BE CONSTRUED WITHOUT REGARD TO THE
PARTY RESPONSIBLE FOR THE DRAFTING AND PREPARATION HEREOF.


 


(I)                                     TIME IS OF THE ESSENCE OF THIS NOTE AND
THE PERFORMANCE OF EACH OF THE COVENANTS AND AGREEMENTS CONTAINED HEREIN.


 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this instrument to be properly executed
by its duly authorized officer as of the day and year first above written.

 

 

KMG-BERNUTH, INC.

 

 

 

 

 

 

 

 

By:

 /s/

 

 

Its:

Vice President and Chief Financial Officer

 

 

 

 

STATE OF TEXAS

)

 

 

COUNTY OF HARRIS

)

 

 

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that John V. Sobchak, whose name as Vice President and Chief Financial
Officer of KMG-Bernuth, Inc., a Delaware corporation, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of said instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said
corporation.

 

Given under my hand and official seal, this the 5th day of December, 2003.

 

 

  /s/

 

 

 

 

 

 

(OFFICIAL SEAL)

Notary Public

 

 

 

 

 

 

 

My Commission Expires:

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

PRICING MATRIX

 

Coverage Ratio
(as defined in the Loan Agreement)

 

Margin

 

< 1.75 to 1.0

 

1.75%

 

> 1.75 to 1.0 but < 2.0 to 1.0

 

2.00%

 

> 2.0 to 1.0

 

2.25%

 

 

 

The applicable Margin to be in effect for each respective Margin Period will be
determined by Bank on a quarterly basis (based on a rolling four-quarter basis
for any Margin Period commencing on or after October 1, 2004) as of the Margin
Determination Date on which the applicable Margin Period commences based on the
Borrower’s Coverage Ratio as of the end of the Quarter immediately preceding the
applicable Margin Determination Date, as determined from the financial
information provided by Borrower to Bank pursuant to Section 6.1(B) of the Loan
Agreement.  In the event the Borrower fails to provide any of the financial
information required by Section 6.1(B) of the Loan Agreement as necessary for
the Bank to determine the applicable Margin as of any Margin Determination Date,
the Margin which shall be in effect during the Margin Period commencing as of
the applicable Margin Determination Date shall be 2.25%.

 

Notwithstanding anything contained herein to the contrary, the Margin to be in
effect as of the date of this Agreement and until the second Margin
Determination Date (i.e., up to and including September 30, 2004) shall be
1.75%.

 

11

--------------------------------------------------------------------------------